Citation Nr: 0703130	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  99-13 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
death of the veteran as caused by VA hospitalization or 
medical or surgical treatment in May and June 1998. 

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

4.  Whether the VA Secretary was obligated under 38 U.S.C.A. 
§ 3902(a) to make payment to the seller of a vehicle 
purchased pursuant to financial assistance in the purchase of 
an automobile under 38 U.S.C.A. § 3902.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran was injured while on active duty for training 
(ACDUTRA) while in the Army National Guard from March 13, 
1960 to August 29, 1960, and is service-connected for 
residuals of that injury.  He died in November 1998, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999, February 1999, January 
2000, and December 2000 adjudications of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The January 1999 rating decision adjudicated the issue 
of service connection for the cause of the veteran's death.  
The February 1999 letter decision adjudicated what was 
construed as a claim for accrued benefits (which encompassed 
the issue of whether VA is obligated under 38 U.S.C.A. 
§ 3902(a) to make payment to the seller of a vehicle).  The 
January 2000 rating decision adjudicated the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1151.  A 
December 2000 Supplemental Statement of the Case adjudicated 
the question of entitlement to DIC under 38 U.S.C.A. § 1318.   

In October 1999, the appellant testified at a RO hearing.  
Later, in September 2001, the appellant testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  
Copies of the transcripts of these hearings have been 
associated with the claims file.

In July 2002, the Board forwarded the case to an independent 
medical expert (IME) for an advisory opinion, which was 
rendered in July 2002. 

In a VA Form 21-4138, the appellant requested that VA pay off 
her mortgage under the VMLI program and, at the September 
2001 Travel Board hearing, she reiterated her contention that 
the veteran's mentally retarded stepson should receive 
benefits as a helpless dependent adult child.  These matters 
were referred to the RO for appropriate action.  

In an April 2003 decision, the Board denied service 
connection for the cause of the veteran's death, denied DIC 
under 38 U.S.C.A. § 1151, and denied a construed accrued 
benefits claim for automobile purchase assistance.  The 
appellant appealed the Board's decision and, in a June 2006 
decision, the United States Court of Appeals for Veterans 
Claims (Court) affirmed the construed accrued benefits claim 
for automobile purchase assistance, but indicated that the 
actual issue to be addressed was whether, at the time of the 
veteran's death, the VA Secretary was obligated under 
38 U.S.C.A. § 3902(a) to make payment for a vehicle, and what 
effect the veteran's death had on that obligation.  The Court 
also directed the Board to address whether the appellant was 
entitled to DIC under 38 U.S.C.A. § 1318.  The Court vacated 
and remanded the issues of service connection for the cause 
of the veteran's death (38 U.S.C.A. § 1310) and DIC under 38 
U.S.C.A. § 1151.  The appellant's attorney has submitted 
additional argument in support of the claims on appeal. 

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1151 for the death of the veteran as caused by VA 
hospitalization or medical or surgical treatment in May and 
June 1998 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death on November [redacted], 1998.

2.  At the time of his death, the veteran had a total rating 
for individual unemployability (TDIU) due to his service-
connected disabilities: degenerative disc and degenerative 
joint disease of the lumbosacral spine with degenerative 
spondylolisthesis, rated as 60 percent disabling; trauma to 
left knee with degenerative joint disease, status post 
fusion, rated as 30 percent disabling; and residuals of an 
appendectomy and of a right wrist fracture with residuals, 
both rated as noncompensably disabling; for a combined 
disability rating of 70 percent.

3.  The veteran was treated for various health problems, 
including his service-connected disabilities, at the Dayton 
and Cleveland VA Medical Centers (VAMCs) from 1997 until just 
prior to his death.

4.  There was no unadjudicated (extraschedular) TDIU claim 
raised at least 10 years prior to the veteran's death in 
November 1998.

5.  The veteran was neither rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his last discharge from service 
for a period of not less than 5 years immediately preceding 
his death. 

6.  In August 1998, the veteran was found to be eligible for 
financial assistance in the purchase of an automobile; the 
veteran signed a contract for purchase of a vehicle on 
November 6, 1998; the contract for purchase of the vehicle 
was received at VA on November [redacted], 1998; at the time of the 
veteran's death on November [redacted], 1998, all the requirements 
for payment for the vehicle by VA had been met; and the death 
of the veteran did not affect VA's obligation to pay for the 
vehicle.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159 (2006); 38 C.F.R. § 3.22 (1999).

2.  Resolving reasonable doubt in the appellant's favor, VA 
is obligated under 38 U.S.C.A. § 3902(a) to make payment to 
the seller of a vehicle purchased pursuant to financial 
assistance in the purchase of an automobile under 38 U.S.C.A. 
§ 3902.  38 U.S.C.A. §§ 3902, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this decision, the Board has found that, as a matter of 
law, the appellant is not entitled to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The notice and duty to 
assist provisions have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  In such claims where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
cases such as this, VA is not required to address the duty to 
notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004. 

Because the full benefits sought on appeal are being granted 
by this Board decision on the issue of VA's obligation under 
38 U.S.C.A. § 3902(a) to make payment to the seller of a 
vehicle purchased pursuant to financial assistance in the 
purchase of an automobile under 38 U.S.C.A. § 3902, no 
further notice or assistance to the appellant is required 
regarding this issue.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal as to the 
issues decided in this Board decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

DIC under 38 U.S.C.A. §1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though he died 
of non-service-connected causes, if the veteran's death was 
not the result of his own willful misconduct and at the time 
of death, the veteran was receiving, or was entitled to  
receive, compensation for service-connected disability that 
was rated by VA as totally disabling for a continuous period  
of at least 10 years immediately preceding death.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318.

Prior to January 21, 2000, 38 C.F.R. § 3.22 provided for DIC 
under 38 U.S.C.A. 
§ 1318 if the veteran was in receipt of, or "for any reason" 
was not in receipt of, but would have been entitled to 
receive, compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death, or 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  See 38 C.F.R. 
§ 3.22(a)(2) (1999).  A number of Court decisions 
interpreting 38 U.S.C.A. 
§ 1318(b) have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
the veteran's death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); Carpenter v. West, 
11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 
(1998); Cole v. West, 13 Vet. App. 268, 278 (1999).

 In Rodriguez v. Nicholson, 19, Vet. App. 275 (2005), the 
Court held that the January 21, 2000, amendment to 38 C.F.R. 
§ 3.22 to bar the "hypothetical" entitlement theory with 
respect to DIC claims made pursuant to 38 U.S.C. § 1318 is 
not applicable to claims filed prior to January 21, 2000.  In 
this case, because the appellant's claim for compensation 
under 38 U.S.C.A. § 1318 was received in April 1998, the 
Board will consider the appellant's claim of hypothetical 
entitlement to DIC pursuant to 38 U.S.C. § 1318.  

In a claim of hypothetical entitlement, through her attorney, 
the appellant contends that there was an unadjudicated TDIU 
claim during the veteran's lifetime which, had it been 
decided favorably to the veteran during his lifetime, would 
have established entitlement to receive a total disability 
rating (TDIU) for at least 10 years prior to the veteran's 
death.  The veteran's attorney contends that the 
unadjudicated TDIU claim during the veteran's lifetime would 
have been under 38 C.F.R. § 4.16(b) (extraschedular rating 
where the disabilities do not meet the minimum schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a)).  The 
contention is that the veteran's service-connected left knee 
disability rendered the veteran unable to work from 1985, as 
evidenced by VA physician findings in 1985 that the veteran 
was unable to work because of residuals of service-connected 
left knee disability, and the fact that the veteran did not 
in fact work from 1985 to the time of his death in 1998.  

After a review of the record, the Board finds that the 
veteran was not rated totally disabled due to service-
connected disabilities for a period of 10 or more years 
immediately preceding his death.  He was in receipt of a TDIU 
effective only from March 28, 1995, a period of less than 
four years prior to the veteran's death in November 1998.  

With regard to the appellant's contention of unadjudicated 
TDIU, the Board specifically finds as a fact that there was 
no unadjudicated (extraschedular) TDIU claim raised at least 
10 years prior to the veteran's death in November 1998.  The 
veteran's left knee disability was rated as 20 percent 
disabling prior to November 1998, except for periods of 
temporary total (100 percent) rating for convalescence from 
September to December 1985, November 1986 to February 1987, 
and April to November 1988, and was rated as 30 percent 
disabling from November 1988.

The record shows that in October 1985 the veteran had an 
antalgic gait, 120 degrees in left knee flexion (140 degrees 
was normal) with full extension, laxity, quadriceps atrophy, 
tenderness, and reports of persistent pain, for which the 
veteran underwent a valgus osteotomy of the left proximal 
tibia.  The discharge note was that the veteran could not 
work, but did not give an indication of how long the recovery 
period was expected to be, and did not indicate permanent 
inability to work.  A temporary total (100 percent) rating 
for convalescence was granted from September to December 
1985. 

A March 1986 note from R. E. Thompson, M.D., (received in 
March 1986) reflects the opinion that the veteran was 
disabled from work because of recurrent and chronic left knee 
problems, but does not indicate whether the inability to work 
was permanent.  

An October 1986 VA report of hospitalization shows the 
veteran's report of minimal improvement of symptoms following 
the September 1985 left valgus tibial osteotomy.  Knee fusion 
versus total knee arthroplasty was considered.  The report 
reflects the opinion that the veteran would benefit from a 
total left knee arthroplasty, but an arthroscopy was 
recommended first to properly evaluate the knee compartments.  
The note indicated that, pending a readmission date for this 
further testing, the veteran may not work.  

In November 1986 the veteran had significant limitation of 
motion of the left knee and degenerative changes.  He 
underwent left knee arthroscopy and debridement, was given 
physical therapy, was noted to be unable to work, and was to 
be seen in two months.  A temporary total rating for 
convalescence was granted from November 1986 to February 
1987, with a 20 percent rating assigned following this 
period.  

VA treatment records dated from 1980 to 1984 showed chronic 
left knee pain, osteoarthritis, limitation of motion of the 
left knee, request for left knee fusion, that the veteran was 
unable to work due to "nerves," the veteran was very 
nervous and paranoid, was thought to have schizophrenia and 
mental deficiency, and suffered from sleep impairment, 
suicidal ideations, and auditory hallucinations, for which he 
underwent multiple hospitalizations.  In May 1984, a 
vocational rehabilitation panel determined that vocational 
rehabilitation was permanently infeasible for the veteran, 
but did not indicate the basis of this determination.

A February 1987 VA hospital report reflects hospitalization 
and treatment for a myocardial infarction.  The discharge 
diagnoses included coronary atherosclerotic heart disease, 
systemic arterial hypertension, history of depression and 
schizophrenia, history of analgesic addiction, and 
degenerative joint disease of the left knee.  The veteran was 
determined to be mentally incompetent and unable to work, 
with restrictions on activity due to cardiovascular 
disability. 

A February 1988 VA hospital report reflects hospitalization 
and treatment for severe osteoarthritis of the left knee.  A 
cylinder cast was placed to simulate knee fusion, in order to 
determine whether the veteran could ambulate adequately with 
a fused knee.  The length of convalescence before returning 
to work was indicated to be one month.  

An April 1988 VA hospital report reflects the veteran 
underwent a left knee arthrodesis (fusion).  The report shows 
complaints of constant left knee pain, use of a cane, and 
that the veteran was not to return to work until cleared by a 
physician.  The period of convalescence showed that partial 
weight-bearing was expected for six to eight weeks.  

The veteran subsequently complained of continued left knee 
discomfort.  A temporary total rating for convalescence was 
granted from April to November 1988, with a 30 percent rating 
assigned following this period.  A September 1988 Board 
decision denied a disability rating in excess of 20 percent 
for the veteran's service-connected left knee disability 
(post-operative residuals of left knee trauma with 
degenerative joint disease).  

Referral for an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) requires evidence of marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, or evidence that the service-connected 
disabilities necessitated frequent periods of 
hospitalization, or evidence that the service-connected 
disabilities otherwise render impractical the application of 
the regular schedular standards utilized to evaluate the 
severity of this disability.  In this case, the record does 
not indicate such extraschedular factors.  The record does 
not show that the veteran claimed he was permanently unable 
to obtain or maintain substantially gainful employment due to 
left knee disability, or that he claimed that the schedular 
rating criteria was inadequate.  The record reflects that the 
veteran only claimed increased ratings and claimed periods of 
temporary total ratings and extension of these periods for 
convalescence associated with left knee disability.  The 
requirements for an extraschedular evaluation for the 
veteran's service-connected left knee disability under the 
provisions of 38 C.F.R. § .321(b)(1) were neither raised nor 
met during his lifetime.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  For these 
reasons, the Board specifically finds as a fact that there 
was no unadjudicated (extraschedular) TDIU claim raised at 
least 10 years prior to the veteran's death in November 1998.

The severity of the veteran's left knee disability was 
assessed in various rating decisions and a September 1988 
Board decision that determined that even a schedular rating 
in excess of 20 percent was not warranted.  The September 
1988 Board decision that determined that even a schedular 
rating in excess of 20 percent was not warranted was a final 
decision when issued, and the appellant has not alleged or 
demonstrated clear and unmistakable error in this Board 
decision.  38 U.S.C.A. § 7104.  The periods of temporary 
total rating assigned for convalescence recognize the 
temporary inability to work for multiple periods following 
left knee procedures.  

The record does not establish permanent inability to obtain 
or maintain substantially gainful employment due to service-
connected left knee disability for a period at least 10 years 
prior to the veteran's death, but shows that after various 
hospitalizations and procedures there were convalescent 
periods in which the veteran's left knee disability was 
expected to improve, and it was expected that the veteran 
would be able to return to work following successful 
rehabilitation of the left knee.  The record also reflects 
that the veteran was rendered incompetent, and, therefore, 
unable to work, due to non-service-connected psychiatric 
disability.  An after-the-fact analysis that the various left 
knee procedures the veteran underwent from 1985 to 1988 did 
not in fact result in improvement of the left knee to return 
to work does not show that the record raised an 
extraschedular claim for TDIU, or that the record supports 
such a claim of finding of permanent and total disability for 
any period prior to November [redacted], 1988 (10 years prior to the 
veteran's death).  For these reasons, the Board finds that 
the criteria for entitlement to DIC under the provisions of 
38 U.S.C. § 1318 have not been met, including under a 
hypothetical entitlement theory.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107, 7104; 38 C.F.R. §§ 3.159, 3.102; 38 C.F.R. 
§ 3.22 (1999). 

Automobile Purchase under 38 U.S.C.A. § 3902

In this case, in an August 1998 rating decision, the RO 
established entitlement for the veteran to automobile and 
adaptive equipment under 38 U.S.C.A. § 3901.  

On November 6, 1998, in reliance on the VA decision granting 
entitlement for the veteran to automobile and adaptive 
equipment, the veteran purchased a vehicle, and mailed to VA 
the Application for Automobile or Other Conveyance and 
Adaptive Equipment.  

On November [redacted], 1998, VA received (indicated by date stamp) 
an Application for Automobile or Other Conveyance and 
Adaptive Equipment, which had been signed by the veteran on 
November 6, 1998.  The same day, VA received a telephone call 
from the National Cemetery, which reported the death of the 
veteran on November [redacted], 1998.  

On November 23, 1998, VA received a bill of sale from Trader 
Bud's Chrysler-Plymouth-Jeep (vendor or seller), as well as 
the appellant's claims for benefits due to the veteran's 
death.

The appellant requests payment to the vendor (seller) of the 
automobile, and contends that, once VA determined that the 
veteran was an "eligible person" within the meaning of 
38 U.S.C.A. § 3902, and the veteran entered into a binding 
purchase agreement with the seller of the automobile, VA had 
a binding legal obligation to pay the vendor that was not 
conditioned on the veteran surviving for a particular period 
of time, and there is no legal authorization for VA to now 
refuse payment.

After a review of the evidence, the Board finds that, with 
the resolution of reasonable doubt in the veteran's favor, 
the criteria for VA to make payment to the seller of a 
vehicle purchased pursuant to financial assistance in the 
purchase of an automobile under 38 U.S.C.A. § 3902 have been 
met.  In this case, the essential facts are not in dispute.  
The evidence of record establishes that in August 1998 the 
veteran was found to be eligible for financial assistance in 
the purchase of an automobile; pursuant to VA's notice to the 
veteran of such eligibility, the veteran signed a contract 
for purchase of a vehicle on November 6, 1998; and the 
contract for purchase of the vehicle was received at VA on 
November [redacted], 1998. 

At the time of the veteran's death on November [redacted], 1998, all 
the requirements for payment for the vehicle under 
38 U.S.C.A. § 3902 had been met.  The Board finds that the 
death of the veteran did not affect VA's obligation to pay 
for the vehicle under the provisions of 38 U.S.C.A. § 3902.  
The evidence of record does not establish the time the 
Application for Automobile or Other Conveyance and Adaptive 
Equipment was received by VA on November [redacted], 1998, which was 
also the date of the veteran's death; therefore, any question 
of whether VA had received the veteran's Application for 
Automobile or Other Conveyance and Adaptive Equipment on 
November [redacted], 1998 prior to the time of his death on the same 
day will be resolved in favor of the appellant to find as a 
fact that the veteran's Application for Automobile or Other 
Conveyance and Adaptive Equipment was received at VA prior to 
his death.  

At the time of receipt of the veteran's Application for 
Automobile or Other Conveyance and Adaptive Equipment at VA 
on November [redacted], 1998, all of the statutory criteria of 
38 U.S.C.A. § 3901 had been met, thus triggering VA's duty to 
pay the seller for the automobile the veteran had contracted 
with the seller to buy.  The fact that the actual sales 
agreement between the veteran and the seller, which had been 
executed several days before the veteran's death, was not 
received at VA until after the veteran's death is of no legal 
significance.  Neither the controlling statute nor 
regulations address such technicality as attachment of 
invoice or proof of purchase.  Neither is it legally 
significant whether the veteran obtained financing to 
purchase the vehicle while awaiting the VA Secretary to make 
payment according to statutory obligation, or the more after-
the-fact technicality of who repossessed the automobile.  The 
case of Gillis v. West, 11 Vet. App. 441 (1998), is factually 
distinguishable from the appellant's case because, in this 
appellant's case now before the Board, in reliance on VA's 
decision, the veteran during his lifetime had in fact entered 
into a purchase agreement with the seller for an automobile.

Because of the unique nature of payment under 38 U.S.C.A. 
§ 3902 to a third party seller of the automobile, rather than 
payment to the veteran, 38 U.S.C.A. § 3902 specifically 
provides that, once there is a sales agreement between the 
seller of the automobile and the "eligible person" (the 
veteran), the VA Secretary has an affirmative duty to make 
payment for the automobile.  "The [VA] Secretary . . . shall 
provide or assist in providing an automobile . . . to each 
eligible person by paying the total purchase price of the 
automobile . . . to the seller from whom the eligible person 
is purchasing under a sales agreement between the seller and 
the eligible person."  38 U.S.C.A. § 3902(a).  

There are, notably, no exceptions to the VA Secretary's duty 
provided by statute or regulation.  Moreover, there is no 
requirement that the veteran have survived for any period of 
time prior to payment to the seller for the automobile.  
Additionally, because the grant of automobile benefit under 
38 U.S.C.A. § 3901 specifically induces an "eligible 
person" (the veteran) to enter into a binding legal 
obligation, it appears unlikely that the Congressional intent 
was to extinguish the VA Secretary's duty for payment of an 
automobile in the case of the veteran's death when, as in 
this case, nonpayment by the VA Secretary for the vehicle 
results in the immediately foreseeable consequences of the 
veteran's estate or heirs incurring a debt for a unique 
vehicle that may be of little utility, or repossession for 
nonpayment should the heirs fail to assume a debt that was 
incurred in reliance of VA's promise to pay, as well as 
predictable damages to credit.  For these reasons, the Board 
finds that VA is obligated under 38 U.S.C.A. § 3902(a) to 
make payment to the seller of a vehicle purchased pursuant to 
financial assistance in the purchase of an automobile under 
38 U.S.C.A. § 3902.  38 U.S.C.A. §§ 3902, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159.




ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.

Entitlement to payment by VA to the seller of a vehicle 
purchased pursuant to financial assistance in the purchase of 
an automobile under 38 U.S.C.A. § 3902 is granted. 


REMAND

In this case, the notice of what is necessary to substantiate 
the claims for the cause of the veteran's death and DIC under 
38 U.S.C.A. § 1151 (for the death of the veteran as caused by 
VA hospitalization or medical or surgical treatment in May 
and June 1998) was not provided the appellant.  
Notwithstanding the notification of the statute regarding 
duty to notify and assist, the extensive record and 
development of evidence, and submission of statements and 
multiple arguments by the appellant's attorney that included 
those that addressed the notice and assistance requirements, 
in this case the appellant has not been provided adequate 
letter notice that complies with VA's duty to notify a 
claimant, as required by statute 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006) and the regulation 38 C.F.R. § 3.159 
(2006).  

Upon remand, on the remanded issues of service connection for 
the cause of the veteran's death and DIC under 38 U.S.C.A. § 
1151 (for the death of the veteran as caused by VA 
hospitalization or medical or surgical treatment in May and 
June 1998), the RO should issue a thorough and complete 
notice letter that advises the appellant (with copy to her 
attorney) of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claims in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The notice of evidence necessary to substantiate the claims, 
and, if issued, a Supplemental Statement of the Case, should 
include the following laws and regulations: 
        A. The laws and regulations pertaining to service 
connection (38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309) and service connection for the cause of the 
veteran's death (38 U.S.C.A. § 1310; 38 C.F.R. § 3.312).
        B. The laws and regulations pertaining to DIC under 
38 U.S.C.A. § 1151 (only the statute effective from October 
1, 1997); and the implementing regulation at 38 C.F.R. 
§ 3.361.  (Note the Court has found that the provisions of 
38 C.F.R. § 3.358 are not applicable in this case in which 
the claim was filed after October 1, 1997). 
        C.  On the issue of DIC under 38 U.S.C.A. § 1151, also 
include the regulation 38 C.F.R. § 17.32 (pertaining to 
informed consent). 

The notice letter should also advise the appellant regarding 
the downstream issue of effective date.  During the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision which held that the 
VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The notice letter to the appellant and her attorney should 
include a copy of the complete text of the notice and assist 
statutes (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A) and 
regulation (38 C.F.R. § 3.159).

After issuance of notice and appropriate waiting period, or 
waiver by appellant or her attorney of waiting period, the RO 
should then readjudicate the issues of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1151 (for the death of 
the veteran as caused by VA hospitalization or medical or 
surgical treatment in May and June 1998), and should issue a 
Supplemental Statement of the Case on any issue that is not 
granted.  Where, as in this case, the underlying rating 
decision was issued prior to enactment of the notice and 
assist law and regulations, such notice is still required, 
followed by readjudication of the claim by the RO.  The 
issuance of a Supplemental Statement of the Case following 
such letter notice to the appellant (and her attorney) will 
constitute the required readjudication of the claims.  
Recently, in Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
2007) (Mayfield III), the Federal Circuit Court held that, as 
a matter of law, a Statement of the Case or Supplemental 
Statement of the Case subsequent to the provision by VA of 
adequate notice constitutes a "readjudication" decision 
after the notice, and cures any timing problem associated 
with inadequate notice or lack of notice prior to an initial 
adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A and 38 
C.F.R. 
§ 3.159 (2006), as well as VAOPGCPREC 7-
2004, is fully satisfied regarding the 
issues of entitlement to service 
connection for the cause of the veteran's 
death and entitlement to DIC under 38 
U.S.C.A. § 1151 (for the death of the 
veteran as caused by VA hospitalization 
or medical or surgical treatment in May 
and June 1998).  VA must also send the 
appellant a notice, that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, if the issues are granted, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with VA's 
duty to notify a claimant regarding these 
issues.   

2.  When the notice requested has been 
completed, the RO should readjudicate the 
issues of entitlement to service 
connection for the cause of the veteran's 
death and entitlement to DIC under 38 
U.S.C.A. § 1151 (for the death of the 
veteran as caused by VA hospitalization 
or medical or surgical treatment in May 
and June 1998).  If the benefits sought 
are not granted, the appellant and her 
attorney should be furnished a 
Supplemental Statement of the Case 
reflecting the readjudication, and should 
be afforded the applicable opportunity to 
respond before the case is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this remand is to comply 
with due process of law that includes adequate notice 
regarding the appealed issues of service connection for the 
cause of the veteran's death and DIC under 38 U.S.C.A. § 1151 
(for the death of the veteran as caused by VA hospitalization 
or medical or surgical treatment in May and June 1998).  The 
Board intimates no opinion as to the ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


